In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00074-CV




 IN THE ESTATE OF LAUREN LEE ELROD, DECEASED




        On Appeal from the County Court at Law
                Harrison County, Texas
         Trial Court No. 2016-17,442-A-CCL




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       The appellant, Michael Bacon, has filed a motion with this Court seeking to voluntarily

dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       July 2, 2018
Date Decided:         July 3, 2018




                                               2